IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-608-CV



WALLERSTEIN PROPERTIES, LTD., JOEL WALLERSTEIN,
EVAN WALLERSTEIN, RHONNA BERNS AND IRVING WALLERSTEIN,

	APPELLANTS

vs.



FEDERAL DEPOSIT INSURANCE CORPORATION,
IN ITS CORPORATE CAPACITY AS ASSIGNEE OF
NCNB TEXAS NATIONAL BANK,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 91-9508, HONORABLE JAMES R. MEYERS, JUDGE PRESIDING

 



PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Joint Motion
Filed:  September 22, 1993
Do Not Publish